                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD WHITE,                                           Case No. 19-cv-08015-DMR
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9              v.

                                  10     PAYPAL, INC.,
                                  11                     Defendant.

                                  12           On December 6, 2019, Plaintiff Todd White filed a complaint against Defendant PayPal,
Northern District of California
 United States District Court




                                  13   Inc. (“PayPal”) and an application for leave to proceed in forma pauperis (“IFP”). [Dockets No. 1

                                  14   (“Compl.”), 2.] The court now orders Mr. White to show cause as to why his complaint should not
                                       be dismissed for lack of jurisdiction. Federal courts are courts of limited jurisdiction, and a “federal
                                  15
                                       court is presumed to lack jurisdiction in a particular case unless the contrary affirmatively appears.”
                                  16
                                       Stock W., Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (citations omitted). A federal
                                  17
                                       court may exercise either federal question jurisdiction or diversity jurisdiction. Mr. White’s complaint
                                  18
                                       contains only state law claims for breach of contract, fraud, and violations of California Business &
                                  19
                                       Professions Code § 17200, et seq. Because these claims do not give rise to federal question jurisdiction,
                                  20   Mr. White must plead diversity jurisdiction.
                                  21           A district court has diversity jurisdiction where the parties are diverse and “the matter in
                                  22   controversy exceeds the sum or value of $75,000, exclusive of interests and costs.” 28 U.S.C. § 1332.
                                  23   Parties are diverse only when the parties are “citizens of different states.” Id. A corporation is a citizen

                                  24   of “every State and foreign state by which it has been incorporated and of the State or foreign state where

                                  25   it has its principal place of business.” 28 U.S.C. § 1332(c)(1). The complaint states that Mr. White is a

                                  26   citizen of California and PayPal is a “Delaware corporation.” Compl. ¶¶ 4, 5. It does not explain whether
                                       PayPal is incorporated in Delaware, has its principal place of business there, or both. If PayPal is
                                  27
                                       incorporated in Delaware but its principal place of business is in California, then the parties are not
                                  28
                                   1   diverse and the court lacks diversity jurisdiction. In his response, Mr. White shall explain the citizenship

                                   2   of PayPal, including the state in which it is incorporated and its principal place of business.

                                   3           Mr. White must file a written response to this order to show cause by January 10, 2020.

                                   4   The court refers Mr. White to the section “Representing Yourself” on the Court’s website, located

                                   5   at http://cand.uscourts.gov/proselitigants, as well as the Court’s Legal Help Centers for
                                       unrepresented parties. In San Francisco, the Legal Help Center is located on the 15th Floor, Room
                                   6
                                       2796, of the United States Courthouse, 450 Golden Gate Avenue, San Francisco. In Oakland, the
                                   7
                                       Legal Help Center is located on the 4th Floor, Room 470S, of the United States Courthouse, 1301
                                   8
                                       Clay Street, Oakland.
                                   9

                                  10
                                               IT IS SO ORDERED.
                                  11
                                       Dated: December 30, 2019
                                  12
Northern District of California
 United States District Court




                                                                                            ______________________________________
                                  13
                                                                                             DONNA M. RYU
                                  14                                                         United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            2
